COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-382-CV


JAMES L. ROBERTSON                                                  APPELLANT

                                        V.

BEADLES, NEWMAN & LAWLER, P.C.                                        APPELLEE

                                    ------------

           FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant James L. Robertson attempts to appeal from an order imposing

sanctions signed by the trial court on August 25, 2008. On November 14,

2008, we sent a letter to Appellant notifying him that we were concerned that

this court may not have jurisdiction over his appeal because it appeared that the

trial court had not signed a final judgment or other appealable order. See Tex.



      1
          … See Tex. R. App. P. 47.4.
R. App. P. 26.1(a), 27.1(a). Our letter indicated that the appeal would be

dismissed for want of jurisdiction unless by November 24, 2008, Appellant or

any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. We have received no response.

      Because there is no final judgment or appealable order, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                          PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: January 8, 2009




                                      2